Name: Commission Regulation (EEC) No 2711/84 of 26 September 1984 laying down certain detailed rules for the application of Regulation (EEC) No 2261/84 for the 1984/85 marketing year as regards olive oil producer organizations and associations thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 9 . 84No L 258 / 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2711/84 of 26 September 1984 laying down certain detailed rules for the application of Regulation (EEC) No 2261 /84 for the 1984/85 marketing year as regards olive oil producer organiza ­ tions and associations thereof HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984/85 marketing year, Member States may recognize as producer organizations, within the meaning of Regulation No 136/66/EEC, producer organizations comprising individual olive growers and/or organizations producing and enhancing the value of olives and olive oil composed only of olive growers belonging to a single organization formed pursuant to Council Regulations (EEC) No 2752/78 (4), (EEC) No 2377/79 (% (EEC) No 2528 /80 (*), (EEC) No 2989 /81 Q and (EEC) No 2958 /82 (s ) and in existence at the time of the entry into force of this Regulation , provided that : (a) they apply by 31 October 1984 at the latest ; (b) they fulfil the conditions laid down in Article 20c ( 1 ) of Regulation No 136/66/EEC. 2 . For the same marketing year, Member States may grant recognition to associations of producer organiza ­ tions recognized in accordance with paragraph 1 , provided that : (a) they apply by 31 October 1984 at the latest ; (b) they fulfil the conditions laid down in Article 20c (2) of Regulation No 136/66/EEC. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (; ), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ('), and in particular Articles 19 and 20 thereof, Whereas Regulation (EEC) No 2261 /84, when laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations identified certain essential tasks for such organizations and associations thereof, to ensure the proper operation of the production aid system ; Whereas, in order to facilitate the formation and prompt recognition of such organizations and associa ­ tions thereof for the 1984/85 marketing year, it is necessary to lay down provisional detailed rules of application , including the possibility of provisional recognition for organizations and associations thereof and the possibility for Member States to recognize , subject to certain conditions , existing organizations and associations ; Whereas, in accordance with the second paragraph of Article 20 of Regulation (EEC) No 2261 /84, Member States may, after consulting the Commission and having regard to specific problems, take into conside ­ ration for a certain period additional criteria for the recognition of producer organizations and associations thereof ; whereas , for the purposes of efficient manage ­ ment, a date should be fixed by which Member States wishing to avail themselves of this possibility should submit such additional criteria to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 1 . In order to obtain recognition from the begin ­ ning of the 1984/85 marketing year, producer organi ­ zations shall apply to the competent authority of the Member State concerned by 31 October 1984 at the latest . 2 . As soon as the application as referred to in para ­ graph 1 is received, the Member State concerned may grant provisional recognition to the organization in question . (4 ) OJ No L 331 , 28 . 11 . 1978 , p. 8 . (&lt;) OJ No L 274, 31 . 10 . 1979 , p. 1 . (") OJ No L 259 , 2 . 10 . 1980 , p. 1 . O OJ No L 299 , 20 . 10 . 1981 , p. 15 . (") O ! No L 309 , 5 . 11 . 1982 , p. 28 . (') OJ No L 172, 30 . 9 . 1966, p . 3025/66 . ( 2) OJ No L 208 , 3 . 8 . 1984, p . 1 . (') OJ No L 208 , 3 . 8 . 1984, p . 3 . 27 . 9 . 84 Official Journal of the European Communities No L 258 / 13 This provisional recognition shall become final as soon as the Member State concerned is satisfied that the conditions for recognition laid down in Article 20c ( 1 ) of Regulation No 136/66/EEC and Article 4 of Regulation (EEC) No 2261 /84 are fulfilled . If it is found that any of the conditions for recognition are not fulfilled, provisional approval shall be with ­ drawn retroactively . 3 . The Member States concerned must verify within three months of the date of receipt of the application referred to in paragraph 1 that the conditions for recognition are fulfilled . 4 . As regards provisional recognition and with ­ drawal thereof, and the dates to be observed , this Article shall also apply to associations . Article 3 Olive growers who belonged to a producer organiza ­ tion recognized for the 1983/84 marketing year may, until 31 January 1985, join an organization recognized in accordance with Article 1 or 2 without forfeiting the aid granted according to the quantity of olive oil actu ­ ally produced . Article 4 For the 1984/85 marketing year, the Member States concerned shall define the economic regions referred to in Article 9 ( 1 ) of Regulation (EEC) No 2261 /84 and shall forward a list of those regions to the Commission forthwith . Article 5 If, for the 1984/85 marketing year, a Member State decides to avail itself of the possibility provided for in Article 20 of Regulation (EEC) No 2261 /84, it must submit the additional criteria for the recognition of producer organizations and associations thereof to the Commission by 30 September 1984 at the latest . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Comm it n it ies. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1984 . For the Commission Poul DALSAGER Member of the Commission